            Case 2:20-cv-01626-WB Document 22 Filed 03/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDI VADEN,                                               CIVIL ACTION
                      Plaintiff,

               v.

ANDREW SAUL AND SOCIAL                                      NO. 20-1626
SECURITY ADMINISTRATION,
              Defendants.

                                           ORDER

       AND NOW, this 29th day of March, 2021, upon careful consideration of the Report and

Recommendation filed by United States Magistrate Judge Lynne A. Sitarski, and upon

independent review of the briefs filed by the parties, it is hereby ORDERED that:

       1.      the Report and Recommendation is APPROVED and ADOPTED;

       2.      Defendant’s uncontested Motion for Remand (ECF No. 20) is GRANTED;

       3.      Plaintiff’s request for review (ECF No. 11) is DENIED as moot; and

       4.      this matter is REMANDED to the Commissioner for further proceedings

               pursuant to the fourth sentence of 42 U.S.C. § 405(g).

                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
